Citation Nr: 1760204	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-09 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right upper extremity nerve disability, to include carpal tunnel syndrome and peripheral neuropathy, or as secondary to diabetes mellitus, type 2 (DM).

2.  Entitlement to service connection for a left upper extremity nerve disability, to include carpal tunnel syndrome and peripheral neuropathy, or as secondary to DM.

3.  Entitlement to an increased disability rating in excess of 20 percent for DM.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1966 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied entitlement to service connection for bilateral upper extremity peripheral neuropathy and continued the Veteran's 20 percent disability rating for DM.  

In March 2010, the Veteran filed claims of entitlement to service connection for peripheral neuropathy of both arms.  See March 2010 Form VA 21-4138.  However, a September 2006 VA treatment record showed that he had findings consistent with bilateral carpal tunnel syndrome.  See September 2006 VA treatment record.   Accordingly, the Board has characterized the issue as stated on the title page to afford the Veteran a broader scope of review.  See Browkowski v. Shinseki, 
23 Vet. App. 79, 86-87 (2009) (the Veteran may satisfy the requirement to identify the benefit sought by referring to a body part or system that is disabled or by describing symptoms of the disability); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (regarding the scope of a claim).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claims.  

The Veteran filed claims of entitlement to service connection for upper and lower extremity peripheral neuropathy as secondary to his service-connected DM in March 2010.  See March 2010 Form VA 21-4138.  On the same form, he filed a claim of entitlement to an increased rating for DM.  VA scheduled the Veteran for an examination in April 2010 that he did not attend.  The Veteran responded that "[o]n [VA's] claim that I did not show up for my appointment, [t]he only appointment I showed for June 2010 was on June 8th.  I know I was at that appointment because my wife had to take off half a day from her job to run our store while I was at VA. . . . I know of no other appointment that I could possible [sic] have missed.  You will note that I have never missed an appointment.  I am always on time."  See October 2011 Form VA 9.  As the Veteran has not missed any other VA examinations in over seven years, and no VA examination is of record throughout the entire appeal period, the Board finds good cause and a new examination should be scheduled on remand.  

The Board reminds the Veteran that VA's duty to assist him with these claims is not a one-way street.  If he wants help in its development, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

As to the service connection claims, the Veteran submitted a private physician's statement stating that the Veteran has DM with "peripheral neuropathy" of the "hands" as a "complication that is directly due to [DM]."  See June 2004 Dr. J.S. statement; see also September 2011 Dr. J.S. statement.  However, the physician does not provide any explanation or rationale on how he arrived at that conclusion.  

Further, the evidentiary record contains conflicting diagnoses and possible etiologies of the Veteran's peripheral nerve condition.  Specifically, an electro diagnostic test was carried out on both upper extremities that was consistent with carpal tunnel syndrome.  See September 2006 VA treatment record.  However, in a March 2015 VA treatment record, a physician assistant noted that the Veteran had "[b]ilateral upper and lower neuropathy . . . upper undetermined etiology consider diabetes mellitus consider carpal tunnel."  See March 2015 VA treatment record.  Therefore, a VA examination is necessary to determine if the Veteran has bilateral peripheral nerve disabilities and whether they are related to his service-connected DM.  See McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).    

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records from Yale VA Clinic from November 2016 to present.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  Arrange for the Veteran to undergo a VA examination or examinations, by an appropriate healthcare professional or professionals, to evaluate his service-connected DM and determine the etiology of any peripheral nerve disabilities.  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.  

All tests and studies deemed appropriate should be performed, and all clinical findings reported in detail.

After the record review and examination of the Veteran, the VA examiner is asked to respond to the following inquiries:

A.  Determine the current severity of the Veteran's service-connected DM.  

In particular, the examiner must indicate whether and to what extent the Veteran requires treatment with restricted diet, insulin, oral hypoglycemic agents, frequent visits to a medical care provider, or hospitalization, including specifying whether there has been regulation of activities.  "Regulation of activities" is defined by 38 C.F.R. § 4.119, Diagnostic Code 7913, as the "avoidance of strenuous occupational and recreational activities."  The examiner is to address the Veteran's September 2011 physician's statement stating that his DM requires insulin, restricted diet, and regulation of activities.
  
The examiner also must indicate whether the Veteran has experienced episodes of ketoacidosis, hypoglycemic reactions, and/or weight loss.

B.  Is it as least as likely as not that the Veteran's peripheral nerve disabilities, to include carpal tunnel syndrome or peripheral neuropathy, were caused or aggravated by his service-connected DM or any other service-connected disability?
 
The examiner cannot improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  In providing the opinion, the physician must discuss the Veteran's private opinions stating he has peripheral neuropathy and determine whether the Veteran has carpal tunnel syndrome as alluded to in his VA treatment records.    

"Aggravation" means any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, and not due to the natural progress of the nonservice-connected disease.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

C.  Is it as least as likely as not that the Veteran's peripheral nerve disability, to include carpal tunnel syndrome or peripheral neuropathy, were either incurred in, or otherwise related to, the Veteran's active military service?  

In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  The examiner is not to improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  

The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports and opinions comply with the Board's remand instructions.

4.  After the above has been completed to the extent possible, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.


The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







